Filed 2/25/14 P. v. Harrison CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E051465

v.                                                                       (Super.Ct.No. FELSS1001624)

KELVIN HARRISON,                                                         OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Katrina West,

Judge. Dismissed as moot.

         Ron Boyer, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Gary W. Schons, Assistant Attorney General, and Lilia E. Garcia and Quisteen

S. Shum, Deputy Attorneys General, for Plaintiff and Respondent.



                                                             1
       Kelvin Harrison appeals from an order that he be civilly committed for one year as

a mentally disordered offender (MDO).

       In his opening brief, he raised multiple contentions, including that there was

insufficient evidence that he had received the requisite evaluation and certification.

       Originally, we agreed with his contention regarding the insufficiency of the

evidence of evaluation and certification; we rejected the People’s argument that they were

not required to prove evaluation and certification. Accordingly, we reversed.

       The California Supreme Court, however, granted the People’s petition for review.

Ultimately, it held that the People were not required to prove evaluation and certification.

(People v. Harrison (2013) 57 Cal.4th 1211, 1220-1230.) It therefore reversed our

judgment. (Id. at p. 1230.)

       In its opinion, the Supreme Court noted: “After review was granted and briefing

was completed, Harrison’s counsel informed us that a petition to extend Harrison’s

commitment . . . been heard and denied . . . and that Harrison was released from custody

upon the completion of his parole on February 28, 2013. As both parties concede, the

issue in this appeal is now moot as to Harrison. At their request, though, we will exercise

our inherent discretion to resolve the issue concerning the scope of the ‘criteria’ that must

be proved to the trier of fact at a hearing in superior court under section 2966, subdivision

(b). The issue is one of broad public interest that is likely to recur, and the relatively short

MDO commitment may otherwise cause the question to evade review. [Citations.]”

(People v. Harrison, supra, 57 Cal.4th at pp. 1217-1218, italics added.)



                                               2
       The Supreme Court remanded the case to us with directions “to determine, in the

first instance, whether Harrison’s remaining claims are moot.” (People v. Harrison,

supra, 57 Cal.4th at p. 1230.)

       After remand, the parties did not file any supplemental briefs. (See Cal. Rules of

Court, rule 8.200(b).) Thus, they have not claimed that any of the remaining issues are of

broad public interest and likely to recur, or otherwise not moot.

       Based on the parties’ concession, the appeal is hereby dismissed as moot.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                RICHLI
                                                                                            J.

We concur:


HOLLENHORST
          Acting P. J.


CODRINGTON
                          J.




                                             3